DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 5/21/21.    
Claim(s) 7-14 & 21-32 is/are presented for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7, 9-10, 14, 21-23, 26, 30 & 31-32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Hon, U.S. Pub. No. US 2009/0158311 Al.
As to claim 7, Lee teaches a method comprising: 
receiving, by a computing device, from a first client device of a plurality of client devices, and after a scheduled start time of a media program that is in-progress, a request to view the media program from a beginning of the media program, wherein Lee, page 1, paragraph 16-17; page 2, paragraph 19-20; page 4, paragraph 52; i.e., receiving an indication that a user desires to see the video (equivalent to receiving request) after a predetermined schedule (equivalent to after schedule start time) and initiating transmission the beginning of the dynamically multicast; also user receives an in-progress pre-schedule multicast video (equivalent to in-progress)); 
generating, based on the request from the first client device, a first multicast stream comprising the beginning of the media program (Lee, page 4, paragraph 52; i.e., initiating the multicast starting at the beginning of the video);  
in response to receiving a response, causing the second client device to generate for display the beginning of the media program based on the first multicast stream (Lee, figure 6; page 4, paragraph 52; i.e., displaying the beginning of the video).  
But Lee failed to teach the claim limitation sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream; causing a second client device of the plurality of devices to generate for display the notification; a response to the notification. 
However, Hon teaches the limitation wherein sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream (Hon, figure 5 & 7; page 2, paragraph 20; page 8, paragraph 70 & 72; i.e., [0072] At the start of the television program ( or at some other point in time before the broadcast of the program), the network 520 or broadcast source of the television program may inform the user of the availability of a media asset that is related to the television program. For example, the network 520 or broadcast source may inform the user that for the television program, "Grammy Music Awards," access to media assets for music artists that are mentioned in the program may be enabled. However, the network520 or broadcast source may inform the viewer that access to the media asset is enabled only if the viewer stays tuned to the channel 510 for a predetermined period of time, otherwise access is prevented); a response to the notification (Hon, figure 5 & 7; page 8, paragraph 71; i.e., The user need only interact with one source (i.e., the source of the transmission channel) to have access to a particular media asset enabled. This ensures that the correct media asset is provided to the user with the proper rights as the broadcast source is the originator of the television program and can most appropriately perform the selection a related media asset to transmit to the user based); causing a second client device of the plurality of devices to generate for display the notification (Hon, figure 5 & 7; page 2, paragraph 20; page 8, paragraph 70 & 72; i.e., [0072] At the start of the television program (or at some other point in time before the broadcast of the program), the network 520 or broadcast source of the television program may inform the user of the availability of a media asset that is related to the television program. For example, the network 520 or broadcast source may inform the user that for the television program, "Grammy Music Awards," access to media assets for music artists that are mentioned in the program may be enabled. However, the network520 or broadcast source may inform the viewer that access to the media asset is enabled only if the viewer stays tuned to the channel 510 for a predetermined period of time, otherwise access is prevented).

As to claim 9, Lee-Hon teaches the method as recited in claim 7, wherein sending, at different points in the media program, the plurality of multicast streams to service trick-play requests from the plurality of client devices (Lee, page 9, paragraph 96-99; i.e., restarts (equivalent to trick play) to another point within the video stream).  
As to claim 10, Lee-Hon teaches the method as recited in claim 7, wherein sending, to the plurality of client devices, information indicating a different playback point for each of the plurality of multicast streams (Lee, page 9, paragraph 101; i.e., any play point (equivalent to playback)).  
As to claim 21, Lee-Hon teaches the method as recited in claim 7,  wherein the request to view the media program from the beginning of the media program comprises a command to rewind the media program from the progression point to the beginning (Lee, page 9, paragraph 101; i.e., any play point (equivalent to rewind)).  
As to claim 22, Lee-Hon teaches the method as recited in claim 7, wherein rewinding the media program to the requested point comprises outputting the multicast stream beginning from the requested point (Lee, page 1, paragraph 16; page 2, paragraph 20; page 4, paragraph 52; i.e., rendering the beginning of the dynamically multicast).

Claim(s) 23, 26 & 30, 31-32 are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7, 10 & 14, 21- 22.  Therefore, claim(s) 23, 26 & 30, 31-32 are also rejected for similar reasons set forth in claim(s) 7, 10 & 14, 21-22.


Claim(s) 12-13 & 28-29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Hon, U.S. Pub. No. US 2009/0158311 Al, and further in view of Adimatyam, U.S. Pub. No. 2010/0262986 A1.
As to claim 12, Lee-Hon teaches the method as recited in claim 7.  But Lee-Hon failed to teach the claim limitation wherein the first multicast stream comprises a portion, of the media program, that is based on trick-play history of the first client device).  
However, Adimatyam teaches the limitation the first multicast stream comprises a portion, of the media program, that is based on trick-play history of the first client device (Adimatyam, figure 8; page 3, paragraph 33; i.e., playback the selected content associating with the playback of the user’s account or history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Hon in view of Adimatyam so that the system would be able to display timeline that depicts viewing experience associated with the profile or history.  One would be motivated to do so to increase a possibility of distribution device (see Adimatyam, page 1, paragraph 1).
As to claim 13, Lee-Hon teaches the method as recited in claim 7, wherein sending, at the determined time, the first multicast stream (Lee, page 10, paragraph 115; i.e., initiating the new multicast transmission).  
But Lee-Hon failed to teach the claim limitation wherein determining, based on trick-play history associated with the first client device, a time at which to send the first multicast stream.
However, Adimatyam teaches the limitation the first multicast stream comprises determining, based on trick-play history associated with the first client device, a time at which to send the first multicast stream (Adimatyam, figure 7; page 3, paragraph 35; page 4, paragraph 39, 43-44; i.e., timeline view display of viewing history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Hon in view of Adimatyam so that the system would be able to display timeline that depicts viewing experience associated with the profile or history.  One would be motivated to do so to increase a possibility of distribution device (see Adimatyam, page 1, paragraph 1).

Claim(s) 28-29 are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 12-13.  Therefore, claim(s) 28-29 are also rejected for similar reasons set forth in claim(s) 12-13.



Claim(s) 8, 21, 24 & 31 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Hon, U.S. Pub. No. US 2009/0158311 Al, and further in view of Price, U.S. Pub. No. 2013/0151724 A1.
As to claim 8, Lee-Hon teaches the method as recited in claim 7.  But Lee-Hon failed to teach the claim limitation wherein sending, to the first client device, the first multicast stream at a rate that is faster than a 3Application No. 16/229,382Attomey Docket No.: 007412.04357\US playback rate of the first client device.  
However, Price teaches the limitation wherein sending, to the first client device, the first multicast stream at a rate that is faster than a 3Application No. 16/229,382Attomey Docket No.: 007412.04357\US playback rate of the first client device (Price, page 4, paragraph 44; i.e., sent to a rate faster than the playback rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Hon in view of Price so that the system would determine amount of data that had been stored.  One would be motivated to do so to eliminate the interruption in receiving the media (see Price, page 2, paragraph 12).

Claim(s) 24 & 31 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 8 & 21.  Therefore, claim(s) 24 & 31 is also rejected for similar reasons set forth in claim(s) 8 & 21.


Claim(s) 11 & 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Hon, U.S. Pub. No. US 2009/0158311 Al, and further in view of Hu, U.S. Pub. No. 2010/0241757 A1.
As to claim 11, Lee-Hon teaches the method as recited in claim 7.  But Lee-Hon failed to teach the claim limitation wherein the first multicast stream comprises a portion, of the media program, that is based on a popularity of the media program.  
Hu, page 2, paragraph 30; page 3, paragraph 45; i.e., popular degree of the segment file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Hon in view of Hu so that the system would distributing each segment file appropriately.  One would be motivated to do so to improve the user experience (see Hu, page 1, paragraph 11).

Claim(s) 27 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 27 is also rejected for similar reasons set forth in claim(s) 11.


Claim(s) 14 & 30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, U.S. Pub. No. 2003/0037331 A1 in view of Hon, U.S. Pub. No. US 2009/0158311 Al, and further in view of Hannuksela, U.S. Pub. No. 2005/0201471 A1.
As to claim 14, Lee-Hon teaches the method as recited in claim 7.  But Lee-Hon failed to teach the claim limitation wherein determining, based one or more urgency indicators received from one or more of the plurality of client devices, a sequence of sending one or more of the plurality of multicast streams.  
However, Hannuksela teaches the limitation wherein determining, based one or more urgency indicators received from one or more of the plurality of client devices, a Hannuksela, page 12, paragraph 170; i.e., video sequence based on the important information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Hon in view of Hannuksela so that the system would maintain the integrity of the reference pictures.  One would be motivated to do so to guarantee the transmission (see Hannuksela, page 1, paragraph 7).

Claim(s) 30 is directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 14.  Therefore, claim(s) 30 is also rejected for similar reasons set forth in claim(s) 14.

Response to Arguments
Applicant’s argument(s) filed 5/21/21 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 7 & 23; Hon does not teach the claimed limitation of “sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream; causing a second client device of the plurality of devices to generate for display the notification”, that the cited portions only providing a notification to a particular device based on the device having been tuned to a particular channel is not the same as sending a notification of a first multicast stream to multiple devices based on a request from a single device (page 8-9).

sending, to the plurality of client devices and based on the request from the first client device, a notification of the first multicast stream (Hon, figure 5 & 7; page 2, paragraph 20; page 8, paragraph 70 & 72; i.e., [0072] At the start of the television program ( or at some other point in time before the broadcast of the program), the network 520 or broadcast source of the television program may inform the user of the availability of a media asset that is related to the television program. For example, the network 520 or broadcast source may inform the user that for the television program, "Grammy Music Awards," access to media assets for music artists that are mentioned in the program may be enabled. However, the network520 or broadcast source may inform the viewer that access to the media asset is enabled only if the viewer stays tuned to the channel 510 for a predetermined period of time, otherwise access is prevented).  Clearly, the television program from the network or broadcast source is not one on one, but it’s a broadcast program.  The system detected the media related to the program and send out notification to user (who is currently view the program).  So, if a group of viewers view the program, the network or broadcast source will send the notification to user, but only enable the asset to user who is watching the program during the commercial break.  Therefore, Hon meets the claim limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Listing of Relevant Arts
Collins, U.S. Pub. No. US 20030125085 A1 discloses group that is a member of the load sharing group.
Sharma, U.S. Patent/Pub. No. US 20060005007 A1 discloses notify the members of the multicast group.
Brooks, U.S. Patent/Pub. No. US 20080192820 A1 discloses provide notification to plurality of client devices.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449